—Judgment, Supreme Court, Bronx County (Eileen Koretz, J.H.O.) rendered June 18, 2009, convicting defendant, after a nonjury trial, of harassment in the second degree and sentencing him to a conditional discharge with community service, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant’s course of conduct, viewed as a whole, supports the inference that, regardless of whether he also intended to resist arrest, his action was intended to harass, annoy, or alarm the arresting officer.
Defendant’s remaining contentions are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur — Andrias, J.P., Catterson, Moskowitz, Manzanet-Daniels and Román, JJ.